1   This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
 2   Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
 3   opinions.   Please also note that this electronic memorandum opinion may contain
 4   computer-generated errors or other deviations from the official paper version filed by the Court of
 5   Appeals and does not include the filing date.


 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RAUL J. VELASQUEZ,

 8          Worker-Appellant,

 9 v.                                                                                     No. 33,749

10 INTEGRATED TECHNOLOGIES CORP.,
11 and AIG CLAIMS SERVICES, INC.,

12          Employer/Insurer-Appellees.

13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Terry S. Kramer, Workers’ Compensation Judge

15 Raul J. Velasquez
16 Clovis, NM

17 Pro Se Appellant

18 Hoffman Kelley LLP
19 Jeffrey L. Federspiel
20 Albuquerque, NM

21 for Appellees

22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 ___________________________________
10 RODERICK T. KENNEDY, Chief Judge


11 ___________________________________
12 J. MILES HANISEE, Judge




                                           2